Citation Nr: 1821043	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right leg disability separate from radiculopathy. 

5.  Entitlement to service connection for a right leg disability separate from radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The Board notes that the RO characterized all of the claims on appeal as claims to reopen a previously denied claim.  The original denial for hypertension, sleep apnea, and a bilateral ankle disability was in a January 2011 decision; however, and the subsequent claim, rating decision, and notice of disagreement were all submitted within the one-year appeal period of the original denial.  As such, the decision was never final and the Board construes the claims as original service connection claims.

The issues of entitlement to service connection for hypertension and a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Sleep apnea is not related to service.

2.  Evidence associated with the claims file since a December 1996 final rating decision includes evidence that relates to an unestablished fact, is not cumulative or redundant, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a right leg disability separate from radiculopathy.

3.  A right leg or knee disability is not related to service and did not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Evidence received since a final December 1996 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for a right leg disability separate from radiculopathy is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

3.  The criteria for service connection for a right leg disability separate from radiculopathy have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis or hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Sleep Apnea

The Veteran claims service connection for sleep apnea.

Service treatment records do not reflect any symptoms of or treatment for sleep apnea.  No such abnormality was noted at the Veteran's July 1981 separation examination, and in the accompanying report of medical history he explicitly denied having ever experienced frequent trouble sleeping.

In his November 2011 notice of disagreement, the Veteran stated that although his sleep apnea did not appear in the medical record until 1984, his symptoms began in service.  He stated that it was caused by all the sleepless nights in the field pulling duty, driving long hours, and doing night missions.  

VA treatment records reflect that in February 2012 the Veteran reported progressive fatigue and worsening sleeping on the CPAP machine over the prior year.

At his January 2018 hearing, the Veteran stated that in service he got a little sleep for a lot of work, and when he did sleep he would snore.  He stated that his first wife and his current wife both told him that he periodically was not breathing in the middle of the night.  His current wife testified to that effect.  He stated that he has a current diagnosis of sleep apnea and uses a CPAP machine.

The Board finds that the evidence weighs against a finding that sleep apnea is related to service.  There is no indication in his service treatment records that sleep apnea arose in service.  While the Veteran states that he snored in service, he does not supply any basis for this knowledge.  There are no statements from those who witnessed him sleeping in service of record.  Furthermore, the presence of snoring does not, in and of itself, demonstrate the presence of sleep apnea.  The Veteran also argues that his irregular sleep patterns during service caused his subsequent sleep apnea.  There is no evidence in the record, however, of any medical link between irregular sleep patterns and the development of sleep apnea, and the Veteran has not provided any basis of knowledge for asserting such a relationship.  For these reasons, the Board finds that the evidence weighs against a finding that sleep apnea is related to service, and service connection is therefore denied.

Right Leg

The Veteran seeks to reopen his claim for service connection for a right leg disability.  The Board notes that the Veteran is service-connected for radiculopathy of the right lower extremity associated with his lumbar spine disability.  Neurologic symptoms are therefore not within the scope of this appeal.  At his January 2018 hearing, the Veteran clarified that he was seeking compensation for a disability of the right knee.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim for a right leg disability was originally denied in a December 1996 rating decision based on a finding that there was no in-service event related to a current right leg disability.  The Veteran neither appealed this decision nor submitted any evidence during the one-year appeal period.  The decision therefore became final.

VA treatment records reflect that in January 2018 the Veteran's treating physician assistant opined that his severe arthritis of the knees is at least as likely as not related to in-service injuries, an opinion discussed in more detail below.  This opinion relates to an unestablished fact of an in-service injury, is not cumulative or redundant of prior evidence, and sufficiently raises a reasonable possibility of substantiating the claim.  The Veteran's service connection claim is therefore reopened, and the Board will address the merits.

Service treatment records do not reflect any symptoms of or treatment for a right knee or leg disability.  No such abnormality was noted at the Veteran's July 1981 separation examination, and in the accompanying report of medical history he explicitly denied having ever experienced arthritis, bone or joint deformity, or "trick" or locked knee.

The Veteran underwent a VA examination in May 2010.  He reported multiple in-service injuries to his right knee.  He stated that he injured his right knee in a direct blow after falling off a truck, as well as other small injuries.  He stated that he began having pain and symptoms while on active duty that got progressively worse over time following his discharge.  Based on examination and x-ray results, the Veteran was diagnosed with right knee tricompartmental degenerative joint disease.  No etiology opinion was requested for this examination.

VA treatment records reflect that in November 2010 the Veteran reported right knee pain, which his orthopedist recommended weight reduction.  In May 2011 he reported knee trouble that he said began in service.  At a physical therapy consultation he reported bilateral knee pain.  He was recommended to use Lofstrand crutches and offloading knee orthosis to unload the knee.

The Veteran underwent another VA examination in August 2011.  He reported in-service injuries, specifically falling out of a truck and rappelling to injure his left knee and some nonspecific right knee injuries.  Based on x-rays, he was diagnosed with right knee medial and anterior compartment degenerative joint disease.  The examiner opined that it would be mere speculation to determine whether the current knee disability was related to an in-service knee injury.  This opinion was based on the rationale that there was no current objective evidence that any of the current knee conditions were caused or aggravated to any degree by his military service.

VA treatment records reflect that in August 2011 the Veteran reported that his knees hurt him all the time.  In September 2011 he continued to report pain and swelling.  X-rays did not show major degenerative joint disease in the knees.  He was diagnosed with bilateral knee pain.  At an orthopedic consultation he reported moderate to severe pain in both knees.  He was diagnosed with moderate degenerative changes of the right knee with narrowing of the medial compartment and patellofemoral degenerative joint disease.  

In his November 2011 notice of disagreement, the Veteran reported that his right knee had worsened requiring him to wear a brace.

VA treatment records reflect that in March 2012 the Veteran received injections for his pain.  In September 2012 he reported that the injections worked well and that he was not having much pain at the time.  He was diagnosed with moderate degenerative joint disease of the right knee.  In March 2013 he reported that he still had right knee pain and was ambulating with a cane.  He was diagnosed with knee pain.  He received additional injections in June 2013.  In January 2018, he reported injuring his knees when on active duty in the early 1980s for which he saw a field medic but did not require any surgery.  His treating physician assistant opined that his severe arthritis of the knees is at least as likely as not to have come from the repetitive trauma he endured while on active duty in the military.

At his January 2018 hearing, the Veteran stated that his right leg disability was caused by various things that happened over a period of time but mainly stemmed out of a rappelling maneuver in Panama in which he rolled down a hill and ended up landing on his right side between a tree and his backpack.  He hurt his back and was treated in service.  He stated that his physician wants to do a knee replacement due to this injury.

The Board finds that the evidence weighs against a finding that a right leg or knee disability is related to service or manifested within one year of separation from service.  While the Veteran has reported in-service injuries to his right knee, service treatment records do not reflect any injuries to the right knee, but rather reflect instances of treatment to the Veteran's left knee.  Indeed, the records submitted by the Veteran's representative following his January 2018 hearing document in-service treatment for left knee pain.  The Board finds the contemporaneous documentation of the service treatment records to be more credible than the Veteran's recollections.  Similarly, while his VA treating physician opined that both knees were related to his reported trauma in service, this opinion is based entirely on the Veteran's reports of his in-service injuries.  The Board does not find these reports credible as they apply to the right knee, and thus the physician's opinion based entirely on these reports is not of probative value.  For these reasons, the Board finds that the evidence weighs against a finding that a right leg or knee disability is related to service or manifested within one year of separation from service.  Service connection is therefore denied.


ORDER

Service connection for sleep apnea is denied.

New and material evidence has been presented, and the claim of service connection for a right leg disability separate from radiculopathy is reopened; the appeal is granted to this extent only.

Service connection for a right leg disability separate from radiculopathy is denied.


REMAND

Hypertension

The Veteran claims service connection for hypertension.

VA regulations require that hypertension or isolated systolic hypertension be confirmed by readings taken two or more times on at least three different days.  For compensation purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records do not reflect any symptoms of or treatment for hypertension.  The Veteran's blood pressure was measured at 138/86 at his May 1978 induction examination.  His blood pressure was measured at 118/90 in January 1980.  It was measured at 125/100 and 126/92 on the same day in September 1980 when he was treated for back pain, and high blood pressure was noted.  In October 1980 blood pressure was measured on two occasions at 120/80 and 118/68.  In November 1980 it was measured at 120/90 and 118/74 on the same day.  The next day it was 114/70.  In June 1981 blood pressure was 124/86, and was later in the month measured at 110/70 and 118/76 on the same day.  In July 1981 it was 110/68.  No abnormality was noted at his July 1981 separation examination when blood pressure was measured at 122/82, and in the accompanying report of medical history he explicitly denied having ever experienced high blood pressure.

Private treatment records reflect that in August 1993 the Veteran's blood pressure was measured at 120/80.  In October 1993 it was 118/70 and later in the month it was 155/75.  In November 1993 it was 125/80.  In December 1993 it was 130/75.  In July 1994 it was 130/80.  In April 1995 it was 130/80.  In April 1996 it was 140/90.

In his November 2011 notice of disagreement, the Veteran stated that the chest pain and headaches he reported in service were caused by hypertension.  He further stated that his VA treating physicians had prescribed him medication for hypertension.

VA treatment records include a May 2012 urology consultation in which the Veteran's urologist noted hypertension.

At his January 2018 hearing, the Veteran stated that his hypertension symptoms, specifically headaches and chest pain, began while he was in service.  He stated that he was not diagnosed with hypertension until around 1991.

The Board finds that remand is necessary to provide the Veteran with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Service treatment records show that although the Veteran was not diagnosed with hypertension in service, he was noted to have high blood pressure.  Multiple measurements of elevated blood pressure were taken over the course of his service, though normal blood pressure readings were also present throughout.  A medical opinion is necessary to determine whether any current hypertension is related to elevated blood pressure in service.

Additionally, the record is not entirely clear as to whether the Veteran has a current hypertension diagnosis.  While his urology consultations refer to a hypertension diagnosis and he is prescribed medications which treat hypertension, it is not listed among his current conditions or prior medical history when treated by his VA primary care physician.  Thus, the VA examiner should also clarify the Veteran's current condition.

Ankles

The Veteran claims service connection for a bilateral ankle disability.

Service treatment records do not reflect any symptoms of or treatment for any musculoskeletal ankle disability.  No such abnormality was noted at the Veteran's July 1981 separation examination, and in the accompanying report of medical history he explicitly denied having ever experienced foot trouble, arthritis, or any bone or joint deformity.

The Veteran underwent a VA examination May 2010.  He reported that he developed bilateral ankle pain and frequent blistering while in the military.  He stated that he incurred multiple small injuries to the bilateral ankles that occurred after jumping to helicopters, falling off of trucks, and one episode where he had a tree fall on him.  After examination he was diagnosed with chronic bilateral ankle sprains.  No etiology opinion was requested for this examination.

In his November 2011 notice of disagreement, the Veteran stated that his ankle disability was service-connected because his ankles were the first thing to hit the ground as a member of an airborne unit.

VA treatment records reflect that in July 2013 the Veteran reported tenderness on the top of his right ankle after exercising.  X-rays were normal with mild degenerative spurring off the calcaneus.  He was diagnosed with a sprained ankle.

At his January 2018 hearing, the Veteran stated that he twisted his ankles in service getting off of the back of a truck.

The Board finds that remand is necessary to provide the Veteran with an adequate examination.  While he was provided with a VA examination of his ankles, no etiology opinion was given, rendering the examination inadequate to decide his claim.  While VA need not provide a medical examination in all cases, once VA undertakes to provide an examination, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).  The Board thus remands for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination for hypertension.  The claims file must be reviewed by the examiner. Following a review of the claims file and any clinical examination results, the examiner opine address the following question:

a) Is it at least as likely as not (i.e. 50 percent probability or more) that the Veteran suffers from a diagnosis of hypertension?

b) If the answer to the above question is yes, is at least as likely as not (i.e. 50 percent probability or more) that such hypertension was incurred in or as a result of active duty service.  In answering this question, reference should be made to the elevated blood pressure readings noted in the Veteran's service treatment records.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a VA examination for his ankles.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any diagnosed ankle disability is related to service.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


